Citation Nr: 0517661	
Decision Date: 06/29/05    Archive Date: 07/07/05

DOCKET NO.  03-29 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  The entitlement to service connection for the cause of 
the veteran's death.

2.  The entitlement to Survivors' and Dependents' Educational 
Assistance (DEA) under Chapter 35, Title 38, United States 
Code.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from November 1950 to 
August 1952.  He died in November 2002.  The appellant is the 
veteran's surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted and became effective.  Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (now codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  This law 
not only did away with the concept of a well-grounded claim, 
but also imposed additional duties and obligations on VA in 
notifying a claimant and developing claims.  See VAOPGCPREC 
7-2004.  VA also revised the provisions of 38 C.F.R. § 3.159 
effective November 9, 2000.  See 66 Fed. Reg. at 45,620-32 
(Aug. 29, 2001).  

The appellant contends that the veteran's chronic obstructive 
pulmonary disease (COPD), which led to his death, was due to 
the veteran's service-connected post-traumatic stress 
disorder (PTSD) incurred in combat during the Korean War, or 
alternatively was the result of smoking due to his PTSD.  
Since COPD is listed on the death certificate as a 
contributing cause of death, she feels that service 
connection should be established for cause of the veteran's 
death, which would entitle her to DEA benefits.  The veteran 
died in November 2002 of pneumonia due to, or as a 
consequence of, COPD.  No autopsy was performed.  

To establish service connection for the cause of the 
veteran's death, evidence must be presented which in some 
fashion links the fatal disease to a period of military 
service or an already service-connected disability.  See 38 
U.S.C.A. §§ 1110, 1310 (West 2002); 38 C.F.R. §§ 3.303, 
3.310, 3.312 (2004); Ruiz v. Gober, 10 Vet. App. 352 (1997).  
In short, the evidence must show that a service-connected 
disability was either the principal cause or a contributory 
cause of death.  For a service-connected disability to be the 
principal (primary) cause of death, it must singly or with 
some other condition be the immediate or underlying cause or 
be etiologically related.  A contributory cause of death is 
inherently one not related to the principal cause.  In 
determining whether the service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
For a service-connected disability to constitute a 
contributory cause it must contribute substantially or 
materially; it is not sufficient to show that it casually 
shared in producing death, but rather it must be shown that 
there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312; see also Gabrielson v. Brown, 7 Vet. App. 36, 39 
(1994).

The Board observes that the appellant's claim was received in 
December 2002, after June 9, 1998, the effective date of 
38 C.F.R. § 3.300 (2004), which bars service connection for 
disabilities claimed to be due to a veteran's use of tobacco 
products during service.  See also 38 U.S.C.A. § 1103 (West 
2002).  Private treatment records and VA examination reports 
reveal a 45-year history of smoking prior to 1990, starting 
before the veteran entered military service.  But in a 2003 
opinion the VA's General Counsel held that Neither 38 U.S.C. 
§ 1103(a), which prohibits service connection of a disability 
or death on the basis that it resulted from injury or disease 
attributable to the use of tobacco products by the veteran 
during service, nor VA's implementing regulations at 38 
C.F.R. § 3.300, bar a finding of secondary service connection 
for a disability related to the veteran's use of tobacco 
products after the veteran's service, where that disability 
is proximately due to a service-connected disability that is 
not service connected on the basis of being attributable to 
the veteran's use of tobacco products during service.  

The questions that adjudicators must resolve with regard to a 
claim for service connection for a tobacco-related disability 
alleged to be secondary to a disability not service connected 
on the basis of being attributable to the veteran's use of 
tobacco products during service are: (1) whether the service-
connected disability caused the veteran to use tobacco 
products after service; (2) if so, whether the use of tobacco 
products as a result of the service-connected disability was 
a substantial factor in causing a secondary disability; and 
(3) whether the secondary disability would not have occurred 
but for the use of tobacco products caused by the service-
connected disability.  If these questions are answered in the 
affirmative, the secondary disability may be service 
connected.  Further, the secondary disability may be 
considered as a possible basis for service connection of the 
veteran's death, applying the rules generally applicable in 
determining eligibility for dependency and indemnity 
compensation.  See VAOPGCPREC 6-2003 (Oct. 28, 2003).  

For compensation claims filed after October 31, 1990, direct 
service connection may be granted only when a disability was 
incurred or aggravated in the line of duty, and not the 
result of the veteran's own willful misconduct or the result 
of his or her abuse of alcohol or drugs.  38 C.F.R. § 
3.301(a) (2004).  During the 1980s, the veteran was treated 
at the Tuscaloosa VA Medical Center for alcohol problems.  
The Board notes that, in Allen v. Principi, 237 F.3d 1368 
(Fed. Cir. 2001), reh'g en banc denied, 268 F.3d 1340 (2001), 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that 38 U.S.C.A. § 1110 does not 
preclude compensation for an alcohol or drug abuse disability 
secondary to a service-connected disability, or use of an 
alcohol or drug abuse disability as evidence of the increased 
severity of a service-connection disability, such as PTSD.  
In that case, however, the Federal Circuit explained that 38 
U.S.C.A. § 1110 precluded compensation for primary alcohol 
abuse disabilities and for secondary disabilities (such as 
hepatitis) that result from primary substance abuse.  Id. at 
1376.  

In the present case, the Board finds that VA's redefined 
duties to notify and assist a claimant, as set forth in the 
VCAA, have not been fulfilled regarding the issues on appeal.  
See Disabled American Veterans v. Sec'y of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  On remand, the RO should 
provide the claimant with specific information concerning 
what additional information she needs to submit to establish 
entitlement to DEA benefits and tell her to submit any 
additional information or evidence in support of her claims.  

The Board further notes that the duty to assist includes 
obtaining pertinent medical records, Social Security 
Administration (SSA) records, and a medical opinion when 
necessary for an adequate determination.  Except for service 
medical records, an October 1956 Certificate of Attending 
Physician, October 1956 and August 2002 private physicians' 
statements, comrade statements indicating that the veteran 
was hit in the chest, some non-VA treatment records dated in 
July and August of 2002, a VA treatment record dated in May 
2000, the certificate of death, and VA examination reports 
dated in November 1956 and August 1992, the claims file does 
not contain any other medical records, including those for 
his terminal hospitalization.  Before his death, the veteran 
was receiving SSA disability benefits, but no SSA records 
have been associated with the claims file.  In a December 
2002 VCAA letter, the RO asked the appellant to identify both 
VA and non-VA health care providers that had treated the 
veteran prior to his demise and to sign a separate VA Form 
21-4142, Authorization for Release of Information, for each 
non-VA doctor or hospital where he was treated.  The 
appellant did not respond.  On remand, the RO should again 
attempt to obtain health care provider information from the 
appellant and associate pertinent records with the claims 
file, in particular copies of the terminal hospital report 
from the Walker Baptist Medical Center in Jasper, Alabama, 
and VA and SSA records.  Such records may reveal that the 
veteran's service-connected psychiatric disorder aggravated 
the veteran's COPD, which led to his demise.  Also, a medical 
opinion should be sought on whether the veteran's service-
connected psychiatric disorder contributed to his death or 
aggravated his existing COPD or worsened his smoking, which 
ultimately lead to his COPD.  The examiner also will be asked 
to provide an opinion as to whether any pulmonary disorder 
that the veteran had was related to service, or to post-
service employment as a welder in coal mines.

Additionally, since the veteran did not have a permanent and 
total service-connection disability or a permanent and total 
disability was not in existence at the time of death, 
eligibility to DEA benefits could only be awarded if the 
veteran died as a result of a service-connected disability.  
See 38 C.F.R. § 3.807(a) (2004).  Thus, the Board observes 
that entitlement to DEA benefits is so closely tied together 
with the issue of entitlement to service connection for the 
cause of the veteran's death that a final decision on the 
former issue cannot be rendered until a decision on the 
service connection issue has been rendered, and thus are 
"inextricably intertwined."  See Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991).  The Board must therefore defer action 
on the issue of entitlement to DEA benefits at this time.  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following actions:

1.  The RO should ask the appellant to 
identify all health care providers who 
treated the veteran after his discharge 
from service in August 1952 until his 
death in November 2002, particularly for 
psychiatric or pulmonary disorders.  The 
RO should then attempt to obtain missing 
post-service medical records concerning 
the veteran, to include terminal hospital 
records from the Walker Baptist Medical 
Center in Jasper, Alabama and missing VA 
treatment records from the Tuscaloosa VA 
Medical Center.  If records are 
unavailable, please have the provider so 
indicate.  

2.  The RO should request the veteran's 
records from the Social Security 
Administration (SSA), to include any 
disability determinations and associated 
medical records.  If records are 
unavailable, please have the SSA so 
indicate.

3.  The RO must review the entire file 
and ensure for the issues on appeal that 
all notification and development 
necessary to comply with 38 U.S.C.A. 
§ 5103A (West 2002) and C.F.R. § 3.159 
(2004); as well as VAOPGCPREC 7-2004, is 
fully satisfied.  In particular, the RO 
must inform the claimant (1) about the 
information and evidence needed to 
establish entitlement to DEA benefits; 
and (2) request or tell her to provide 
any evidence in her possession that 
pertains to her claims.  The claims file 
must include documentation that there has 
been compliance with the VA's duties to 
notify and assist a claimant as set forth 
in the VCAA.

4.  After completion of 1 and 2 above, 
the RO should make arrangements with the 
appropriate VA medical facility for the 
veteran's claims file to be reviewed by 
an appropriate specialist so as to 
express an opinion as to whether a 
disease or injury incurred in service 
caused or contributed to the ultimate 
cause of the veteran's death.  Send the 
claims folder and this REMAND to the 
specialist for review.  The veteran was 
service connected only for PTSD.  After 
reviewing the record, the examiner should 
furnish an opinion with supporting 
rationale, as to the following questions:

(1) Is it at least as likely as not (50 
percent likelihood or greater) that the 
veteran's military service led to a 
pulmonary disorder (for example, COPD), 
which caused, hastened, or substantially 
and materially contributed to his death?

(2) Is it at least as likely as not (50 
percent likelihood or greater) that the 
veteran's service-connected psychiatric 
disorder (PTSD) caused, hastened, or 
substantially and materially contributed 
to his death or aggravated his existing 
COPD, which led to his demise? 

(3) Is it at least as likely as not (50 
percent likelihood or greater) that the 
veteran's service-connected PTSD: (a) 
caused the veteran to use tobacco 
products after service; (b) if so, 
whether the use of tobacco products as a 
result of his PTSD was a substantial 
factor in causing a secondary disability 
(COPD); and (c) whether the secondary 
disability would not have occurred but 
for the use of tobacco products caused by 
his PTSD?

(4) If the cause of the veteran's death 
is attributed to multiple factors/events, 
please describe such factors/events; for 
example, post-service employment as a 
welder in coal mines, or to smoking 
unrelated to PTSD or service.

Any medical opinion should be based on 
factual findings and not on speculation.  
The examiner should clearly outline the 
rationale and discuss the medical 
principles involved for any opinion 
expressed.  All pertinent clinical 
findings should be reported in detail.

5.  After completion of the above, the RO 
should readjudicate the appellant's 
claims.  If any determination remains 
unfavorable to the appellant, she and her 
representative should be provided with a 
supplemental statement of the case, which 
discusses the ramifications of 38 C.F.R. 
§ 3.300 and Allen v. Principi, and be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The appellant need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.  The appellant and her representative 
have the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




